

Exhibit 10.1


November 10, 2016
Mr. Fabian Tenenbaum
Dear Fabian:
On behalf of Bellerophon Therapeutics (the “Company”), I am pleased to offer to
continue your employment with the Company as its Chief Executive Officer. The
purpose of this letter is to summarize the terms of your employment with the
Company, should you accept our offer.
1.
POSITION

•
You will be employed to serve on a full-time basis as the Company’s Chief
Executive Officer reporting to the Board of Directors of the Company (the
“Board”) and the Chairman of the Board. You will primarily be responsible for
such duties and responsibilities as are customarily assigned to such position or
specified in the Company’s by-laws (as applicable), and such other duties and
responsibilities not inconsistent therewith as may be assigned to you from time
to time by the Board or the Chairman of the Board. During your employment, you
will be a member of the Bellerophon Leadership Team. At such time a vacancy
arises on the Board, you shall be become a member of the Board. The “Effective
Date” of this offer letter is November 11, 2016.

2.
COMPENSATION

•
Your base salary will be at the annualized rate of $375,000.00, less all
applicable taxes and withholdings, to be paid in bi-weekly installments in
accordance with the regular payroll practices of the Company (“Base Salary”).
Your Base Salary will be subject to annual review by the Board or the
Compensation Committee thereof (the “Committee”).

•
Following the end of each calendar year and subject to the approval of the Board
or the Committee, you will be eligible to receive a retention and performance
bonus (the “Annual Bonus”). The target amount of such Annual Bonus will be 50%
of your annualized Base Salary, which shall be paid in cash or equity or any
combination thereof, in each instance as determined by Compensation Committee,
in its sole discretion and on such terms (including, without limitation, vesting
terms, which shall be no greater than one year from the date of the grant, for
any Annual Bonus paid, in whole or in part, in equity) as it may in its sole
discretion establish. Your actual Annual Bonus may be more or less than the
above-stated target amount, and will be determined by the






--------------------------------------------------------------------------------




Committee based on the Company’s performance and your performance during the
applicable calendar year, as determined by the Board in its sole discretion. You
must be employed by the Company on the date any Annual Bonus is distributed in
order to be eligible for and to earn a bonus award, as it also serves as an
incentive to remain employed by the Company. Any Annual Bonus would be pro-rated
for the 2016 calendar year from February 29, 2016.
•
The Company will, subject to approval of the Committee, grant you an option to
purchase the number of shares of Bellerophon common stock (such shares,
including any securities into which such shares are changed or for which such
shares are exchanged, the “Common Stock”) equal to 3% of the fully diluted
outstanding shares of Bellerophon common stock as of the Effective Date (the
“Option”). The Option will be granted at a per share exercise price equal to the
fair market value of the Common Stock on the date of grant. The Option, subject
to the approval of the Committee, will (a) vest in four equal installments, with
the first installment vesting one year following the Effective Date, and the
remaining three installments vesting annually of the following three
anniversaries of the Effective Date and (b) include 100% accelerated vesting in
the event of a Change in Control (as defined below) and (c) formally provide an
alternative vesting schedule solely in the event that the Company terminates
your employment without Cause (as defined below) following the vesting of the
first installment, such that the Option will be deemed to have vested in equal
monthly installments following the Effective Date. The Option shall be evidenced
by a form of Stock Option Agreement provided to you and your acknowledged
receipt thereof.

3.
BENEFITS

•
You may participate in all employee benefit plans made generally available by
the Company from time to time to its employees, provided that you are eligible
under (and subject to all provisions of) the plan documents that govern those
plans. The Company currently offers medical, dental, disability, life insurance
and 401(k) benefit plans. Benefits are subject to change at any time in the
Company’s sole discretion.

•
You will be eligible to receive, on the same basis as other similarly situated
employees of the Company, any other employee benefits, including ten (10) paid
holidays and twenty five (25) paid time off (PTO) days each calendar year. The
number of PTO days for which you are eligible will accrue ratably each month
that you are employed during a calendar year. Upon your separation from the
Company, you will receive payment for any accrued, unused PTO days in accordance
with Company policy and applicable law.






--------------------------------------------------------------------------------




•
The Company will provide reimbursement of travel and entertainment (T&E)
expenses incurred in connection with Bellerophon business activities in
accordance with the Company’s Travel & Entertainment Policy.

4.
REIMBURSEMENT FOR LEGAL SERVICES

•
Within 90 days of employment, the Company will reimburse you for the cost of
legal services you incurred to prepare your offer letter up to a maximum of
$3,000. In order to receive reimbursement, you may be required to provide copies
of your legal invoices to the Company.

5.
OTHER TERMS AND CONDITIONS OF EMPLOYMENT

•
In the event the Company terminates your employment without Cause (as defined
below) at any time, or if you terminate your employment for Good Reason (as
defined below) within twelve (12) months following a Change in Control (as
defined below), the Company will provide you with the following severance
benefits (the “Severance Benefits”: (a) for a period of twelve (12) months
following your termination of employment, the Company will continue to pay to
you monthly, as severance pay, an amount equal to your Base Salary rate as of
your termination date, (b) the Company will provide you with your Annual Bonus
at the target level in cash or equity or any combination thereof, where cash or
equity or the combination is determined by the Committee in its sole discretion,
and (c) the Company shall, provided that you are eligible for and elect to
continue receiving group medical, dental and/or vision coverage under COBRA, and
for a period ending on the earlier of (x) twelve (12) months following your
termination date and (y) the date you become eligible to receive such insurance
coverage from a new employer, reimburse you for the portion of the premiums for
such coverage that it pays on behalf of active and similarly situated employees.
You agree to inform the Company in writing within five (5) business days of
becoming eligible to receive group insurance coverage from a new employer. All
Severance Benefits are subject to applicable taxes and withholdings. Your
receipt of any and all Severance Benefits is contingent upon your executing and
allowing to become effective (within 60 days following your termination or such
shorter period as the Company may specify) a severance and release of claims
agreement in the form provided by the Company (the “Severance Agreement”). The
Severance Benefits will commence on the first regular payday whose cutoff date
occurs after the Severance Agreement becomes effective, provided that if the
sixtieth day following your separation from employment ends in a calendar year
subsequent to the year in which your employment is terminated, payment will not
begin before the first business day of that subsequent year if the Severance Pay
is subject to Section 409A of the Internal Revenue Code of 1986, as amended (the






--------------------------------------------------------------------------------




“Code”).
•
For purposes of this letter:

“Cause” means: (i) commission of, indictment, or conviction for, any crime
involving moral turpitude or any felony; (ii) participation in any fraud against
the Company; (iii) your substantial failure to perform (other than by reason of
physical or mental illness or disability for a period of less than three
consecutive months or in aggregate less than twenty-six weeks), or gross
negligence in the performance of , your duties and responsibilities to the
Company; (iv) other conduct by you that is reasonably anticipated to harm the
business, interests or reputation of the Company; or (v) your breach of a
material term of this offer letter, the Confidentiality Agreement (as defined
below), or any other written agreement between you and the Company.
“Good Reason” means: without your prior consent, (i) a material diminution of
your duties, authority or responsibilities, (ii) a material diminution in your
annualized Base Salary, other than in an amount proportionate to reductions made
in the annualized base salaries of other comparable senior executives, (iii) the
relocation of the principal place at which you provide services to the Company
by more than 25 miles from the Company, other than in a direction that reduces
your daily commute, or (iv) a material breach of this letter. To terminate your
employment for Good Reason, you must (x) provide notice to the Company of the
purported event giving rise to Good Reason within 30 days after it occurs, (y)
provide the Company with at least 30 days to cure, and (iv) if not cured, resign
for Good Reason within 60 days after the end of the cure period.
•
A “Change in Control” shall have occurred if, after the Effective Date, (A) any
“Person” (as the term “person” is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
a “group” as defined or described in Section 13(d) of the Exchange Act) (other
than any Person that includes New Mountain Partners II (AIV-A), L.P., New
Mountain Partners II (AIV-B), L.P., New Mountain Affiliated Investors II, L.P.
or Allegheny New Mountain Partners, L.P. or any of their affiliates (any such
Person, an “Excluded Person”)), is the “Beneficial Owner” (within the meaning of
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly of more
than 50% of the voting capital stock of the Company, or (B) the Company, sells
in a single transaction or series of related transactions all or substantially
all of its assets (including equity interests in any subsidiaries of affiliates)
to any Person other than an Excluded Person; and provided, that, for avoidance
of doubt, an initial public offering of securities of the Company (or any
successor of the Company) shall not constitute Change in Control for purposes of
this letter.

•
You have previously executed as a condition of your employment with the Company
the Company’s standard Employee Confidentiality, Non-Solicitation, Non-






--------------------------------------------------------------------------------




Competition, and Work Product Assignment Agreement (the “Confidentiality
Agreement”), and such Confidentiality Agreement shall remain in full force and
effect.
•
While you are employed by the Company you will be expected to devote your full
working time, energy, skill and experience to the performance of your duties,
which may be redefined or modified by the Company from time to time.

•
By signing this letter you agree that this offer is personal and confidential
and should not be discussed with any other employees in the Company.

•
Your employment with the Company is at will. This means that you or the Company
may terminate the employment relationship at any time, for any reason, with or
without Cause or notice. This letter is not a contract, nor a promise of
employment for any specific duration. Similarly, nothing in this letter shall be
construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company, except as explicitly set forth above.

•
For purposes of this letter, a termination of employment will mean a ‘separation
from service’ as defined in Section 409A, and each amount to be paid or provided
as a Severance Benefit will be construed as a separate identified payment for
purposes of Section 409A. If and to the extent any portion of any payment,
compensation or other benefit provided to you in connection with your employment
termination is determined to constitute `nonqualified deferred compensation’
within the meaning of Section 409A and you are a specified employee as defined
in Section 409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination you hereby agree that you are bound, such
portion of the payment, compensation or other benefit shall not be paid before
the earlier of (i) the expiration of the six month period measured from the date
of your ‘separation from service’ (as determined under Section 409A) or (ii) the
tenth day following the date of your death following such separation from
service (the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to you during the period between the date of separation
from service and the New Payment Date shall be paid to you in a lump sum in the
first payroll period beginning after such New Payment Date, and any remaining
payments will be paid on their original schedule. All compensatory payments are
subject to applicable tax and other required withholding.

•
This letter constitutes the final and complete agreement with respect to your
employment and supersedes any and all prior or contemporaneous discussions,
representations or commitments, whether written or oral, relating to the terms
of your employment,






--------------------------------------------------------------------------------




including without limitation those set forth in the January 25, 2016, January
28, 2016, February 3, 2016 and February 8, 2016 offer letters, which are null
and void.
•
You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from continuing your employment
with or carrying out your responsibilities for the Company, or which is in any
way inconsistent with the terms of this letter.

If you agree with the terms and conditions of this offer, please sign and date
this letter in the space provided below and return it to me by the close of
business on November 11, 2016.
We are very much looking forward to having you join our team.
/s/ JON PEACOCK
Jon Peacock
Chairman of the Board
Bellerophon Therapeutics
The foregoing correctly sets forth the terms of my at-will employment with
Bellerophon Therapeutics. I am not relying on any representations other than
those set forth above.
/s/ FABIAN TENENBAUM            November 10, 2016
Fabian Tenenbaum                Date



